           Case 1:20-cv-01922-LGS Document 17 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      6/26/2020
 S.J. et al.,

                                 Plaintiffs,
                                                            1:20-cv-01922 (LGS)(SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 New York City Department of Education,                     SETTLEMENT CONFERENCE

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

        A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

July 21, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video. Although the clients need not participate at the start of the conference, they must be

reachable by telephone, if needed.

        The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                June 26, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
